ACCEPTED
                                                                                06-15-00108-CR
                                                                     SIXTH COURT OF APPEALS
                                                                           TEXARKANA, TEXAS
                                                                           9/14/2015 5:16:25 PM
                                                                               DEBBIE AUTREY
                                                                                         CLERK


               SIXTH COURT OF APPEALS
                                                               FILED IN
                           06-15-00108-CR               6th COURT OF APPEALS
                                                          TEXARKANA, TEXAS
                                                        9/15/2015 10:16:00 AM
                                                             DEBBIE AUTREY
           Alexander Nathaniel Brenes, Appellant                 Clerk

                             v.
                  State of Texas, Appellee

              On Appeal from the 6th Judicial District Court
                         Lamar County, Texas
                          Cause Number 23814



                Motion to Extend Time to File
                     Appellant’s Brief




Michael Mowla
445 E. FM 1382 No. 3-718
Cedar Hill, Texas 75104
Phone: 972-795-2401
Fax: 972-692-6636
michael@mowlalaw.com
Texas Bar No. 24048680
Attorney for Appellant
To the Honorable Justices of the Court of Appeals:

      Appellant Alexander Nathaniel Brenes moves for an extension of time of 30

days to file the Appellant’s Brief [See Tex. Rule App. Proc. 10.5(b) and 38.6(c)]:

      1.     This case is on appeal from the 6th Court of Appeals of Lamar County,

Texas.

      2.     The case below is styled the State of Texas v. Alexander Nathaniel

Brenes, and is numbered 23814.

      3.     On June 19, 2015, sentence was imposed in open court.

      4.     Appellant was convicted of Possession of a Controlled Substance with

Intent to Deliver.

      5.     Appellant is presently incarcerated.

      6.     The reporter’s record was filed on August 31, 2015.

      7.     The supplemental clerk’s record was filed on September 11, 2015.

      8.     The Appellant’s Brief is due on September 30, 2015.

      9.     Appellant requests an extension of time of 30 days from the present

due date to file the Appellant’s Brief, i.e., until October 30, 2015.

      10.    No previous extension to file the Appellant’s Brief has been filed.

      11.    Appellant relies on the following facts as good cause for the requested

extension: Attorney for Appellant just completed a brief in Munoz v. State, 05-15-

00158-CR, in the Fifth Court of Appeals.


                                           2
      12.      Further, Attorney for Appellant has the following briefs, petitions for

discretionary review, or other pleadings due soon:

             United States v. Boutte, 4:15-cv-00575-RAS, Brief in support of
              motion under 28 U.S.C. § 2255, motion filed August 20, 2015, and
              brief scheduled to be filed on or before September 20, 2015.

             State v. Welborn, PD-1058-15, petition for discretionary review due in
              Court of Criminal Appeals, September 30, 2015.

             Gresham v. Fischer, 15-50642, appellant’s brief due in the 5th Circuit,
              October 6, 2015.

             Von Tungeln v. State, PD-1016-15, petition for discretionary review
              due in Court of Criminal Appeals, October 8, 2015.

             Estrada v. Healey, 15-20475, appellant’s brief due in the 5th Circuit,
              October 13, 2015.

      13.      In addition, Mowla has been working on two complex death penalty

habeas cases - Ex parte Thomas, F86-85539, in the 194th Judicial District Court,

and Green v. Director, 3:15-cv-02197-M-BH, in the Northern District of Texas.

      14.      Finally, Attorney for Appellant continues work on several habeas

cases involving the underlying issue in Miller v. Alabama, 132 S. Ct. 2455 (2012).

      15.      Attorney for Appellant has a responsibility to provide Appellant with

the effective assistance of appellate counsel, see Evitts v. Lucey, 469 U.S. 387, 392

(1985), and Attorney for Appellant believes that that the additional time is

necessary to provide such effective appellate counsel.

      16.      Attorney for Appellant thus requests the extension so that he may

                                           3
properly prepare the Appellant’s Brief.

      17.    This Motion is not filed for purposes of delay, but so that justice may

be served.

                                      Prayer

      Appellant prays that this motion for extension of time to file the Appellant’s

Brief be granted.

                                      Respectfully submitted,

                                      Michael Mowla
                                      445 E. FM 1382 No. 3-718
                                      Cedar Hill, Texas 75104
                                      Phone: 972-795-2401
                                      Fax: 972-692-6636
                                      Email: michael@mowlalaw.com
                                      Texas Bar No. 24048680
                                      Attorney for Appellant




                                      /s/ Michael Mowla
                                      Michael Mowla

                              Certificate of Service

     This certifies that on September 14, 2015, a true and correct copy of this
document was served on Gary Young of the District Attorney’s Office, Lamar
County, by email to gyoung@co.lamar.tx.us.




                                      /s/ Michael Mowla
                                      Michael Mowla

                                          4